247 S.W.3d 23 (2008)
STATE of Missouri, Respondent,
v.
Jamal HUGHLEY, Appellant.
No. ED 89392.
Missouri Court of Appeals, Eastern District, Division Three.
March 4, 2008.
S. Kristina Starke, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Jamal Hughley appeals the trial court's judgment entered after a jury found him guilty of burglary in the second degree. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).